Citation Nr: 1235092	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  00-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for back disability.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 1999 and January 2002 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2001, the Board remanded the back claim for additional development.  In a September 2002 decision, the Board denied the claim for service connection for a back disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a February 2004 order granting a joint motion of the parties to vacate the Board's denial and remand the matter to the Board for action consistent with the joint motion.  In September 2004, the Board in turn remanded this issue to the RO for another VA examination.  It was returned to the Board in May 2006, at which time it was again denied.  The Veteran again appealed the denial to the Court, and in June 2007, the Court granted a joint motion of the parties to vacate the Board's denial.

With regard to the right knee disability, in September 2002, the Board remanded the claim for issuance of a statement of the case.  In September 2004, the Board denied the claim for service connection claim for a right knee disability.  The Veteran appealed the denial to the Court.  In a March 2007 memorandum decision, the Court vacated that portion of the Board's decision which denied service connection for a right knee disability and remanded the case to the Board with instructions that it readjudicate the claim in accordance with the Court's order.

In November 2007, the Board remanded the claims for service connection for right knee disability and back disability for additional development.  The claims have been returned to the Board for further appellate action.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  He was unrepresented but was assisted by a VA employee (K.M.).  It is noted that the Veteran had been represented by a private attorney during the appeal period, but that the attorney withdrew his representation by letter dated in March 2011.  By a letter dated in December 2011, the RO notified the Veteran of his options for appointing another representative.  The Veteran has not designated any representative in this matter.


REMAND

The Veteran seeks service connection for back disability and right knee disability.  

Service treatment records show that the Veteran seen for right knee complaints.  Although the report of the Veteran's separation examination in April 1971 reflects normal evaluation of the lower extremities, the Veteran reported a history of "trick" or locked knee at that time.  A July 1971 VA examination found no evidence of right knee pathology.  In 1990, while working for the US Postal Service, the Veteran ruptured his right knee quadriceps tendon and underwent surgical repair.  

Service treatment records document no injury or complaint pertaining to the Veteran's back.  The report of his separation examination in April 1971 reflects normal evaluation of the spine and the Veteran denied back trouble at that time.  The Veteran reported no history of any spine injury in service when he underwent a VA examination in February 1973.  A back abnormality is first documented in the post-service medical evidence in a private medical report dated in July 1973, which shows pars interartcularis defect at the L5 level bilaterally.  Workers' compensation records dated in October 1975 show that the Veteran was given a monetary settlement for disability related to his low back following a July 1973 work-related injury with Chrysler Corporation.  In his March 1977 VA pension claim, the Veteran first reported having had a back injury in service.

In order to fairly decide the claims and comply with the Court orders, the claims were remanded by the Board in November 2007.  It is noted that, in regards to the back claim, the Court found fault with the Board's analysis of the medical evidence; specifically, the Court found the Board erred by failing to discuss adequately whether the Veteran's pre-service spondylolysis was a disease or a defect, and whether such a disability had undergone a chronic increase in severity during active service.  The November 2007 Board remand directed clarification of whether the Veteran's spondylolysis was in fact a disease, or otherwise, if a defect, had a superimposed disease or injury resulting in increased disability, for which service connection may be warranted.  See VAOPGCPREC 82-90.

With respect to the right knee claim, the Court took issue with VA's July 2002 medical examination afforded the Veteran, noting that the examination was performed by a physician's assistant, not a physician and that the report had not been signed by a physician as required by VA Adjudication Procedure Manual M21-1 (M21-1).

A March 2009 VA medical opinion by a physician reflects diagnoses of spondylolysis L5, grade 1 spondylolisthesis L5-S1, and degenerative disc disease at L4-5 and L5-S1.  He reported that spondylolysis was "developmental" and that spondylolisthesis developed as a result of the spondylolysis after 1973.  He reported that spondylolisthesis, "would have been the result of degenerative changes to the spine and/or the effects of the 1973 worked related Chrysler injury."  The physician opined, based on a review of the record, that the Veteran, "did not sustain a superimposed disease or injury during service.  Any superimposed injury would have occurred at Chrysler in 1973."  He then stated that the Veteran's current spine disorder, "is not etiologically related to the veteran's active military service by my reasoning, as indicated above."  The physician did not address whether a disability had undergone a chronic increase in severity during military service.

As to the right knee, a March 2009 VA medical opinion reflects that the Veteran's, "knee disability is not likely to be related to any in-service condition, but rather it is more likely than not due to the veteran's September of 1990 on job injury with quadriceps rupture."  He stated that he found, "no reference to any preexisting knee problem prior to 1990 that needed ongoing treatment or that caused any disabling symptoms at all."

Having carefully reviewed the medical opinion in light of the Board's November 2007 remand instructions, the Board finds that there has not been substantial compliance with the remand order.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

First, although directed by the Board, the physician did not state whether a back disability had undergone a chronic increase in severity during the Veteran's military service.

Second, although directed by the Board, the physician did not discuss in any meaningful way the three injuries as alleged by the Veteran (a 30 feet fall in 1967 off a cliff; an 8 foot fall off the side of a road in Vietnam; and an incident in which the Veteran was laid out on his back after a concussion grenade landed only ten feet from where he was standing) in the context of either the back or right knee disability.

Third, while the physician's opinions are clear, he did not provide a clear rationale for those stated opinions.  He directs the Board to his "reasoning, as indicated above" but his reasoning is not clearly delineated.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the physician does not adequately explain why he thinks that spondylolisthesis was not superimposed on spondylosis in service; or why he believes that spondylolisthesis and degenerative disc disease of the lumbar spine are unrelated to service, and more likely related to a 1973 work-related injury.  Also, as to the right knee, the examiner does not explain why he believes that the Veteran's right knee condition is unrelated to service and more likely related to a 1990 worked related injury, particularly in view of his in service complaints and the August 2009 private medical opinion of Dr. J. Van Ryn that the Veteran had right knee tendonitis prior to his right quadriceps tendon rupture.  The Board notes that the Veteran reports continuity of back and right knee pain since injuries in service, but the physician does not address whether any currently shown disorder of the back or right knee is medically consistent with the reported history of injury, service treatment records, or the post service medical record.

Therefore, remand is required.  It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

An addendum to the March 2099 medical opinion is necessary with the supporting rational for the opinions rendered and an opinion on whether any back disorder had undergone a chronic increase in severity during the Veteran's military service.  38 C.F.R. § 3.159(c)(4)( VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim).  The examiner must accept that the Veteran is credible or truthful, unless otherwise indicated, in his statements concerning onset of pain, treatment, and symptomatology. 

Accordingly, the appeal is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the claims files and any pertinent evidence in Virtual VA that is not included in the claims files should be returned to the physician who provided the March 2009 VA medical opinion.  In an addendum, the physician should express an opinion on whether any back disorder had undergone a chronic increase in severity during the Veteran's military service and include a complete rationale for that opinion.  Then the physician should review his March 2009 medical opinion and provide in this addendum to that report a complete rationale for all the opinions given in March 2009.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.

Specifically, the physician should explain the following:
* Why he believes that spondylolisthesis was not superimposed on spondylosis in service;
* Why he believes that spondylolisthesis and degenerative disc disease of the lumbar spine are unrelated to service, and more likely related to a 1973 work related injury.
* Why he believes that the Veteran's right knee disability is unrelated to service and more likely related to a 1990 worked related injury, with consideration of the Veteran's documented in service complaints and the August 2009 private medical opinion of Dr. J. Van Ryn that the Veteran had right knee tendonitis prior to his right quadriceps tendon rupture.

Lastly, the physician should address and explain whether any currently shown disorder of the back or right knee is consistent with the reported history of injury, service treatment records, or the post service medical record.  The physician must accept that the Veteran is credible or truthful, unless otherwise indicated, in his statements concerning onset of pain, treatment, and symptomatology.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the AMC/RO should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

